PER CURIAM:
Francisca De Jesus Duran-De-Garcia (Duran), a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the Immigration Judge’s denial of her requests for asylum and withholding of removal. We have thoroughly reviewed the record, including the transcript of Duran’s merits hearing and all supporting evidence. We conclude that the record evidence does not compel a ruling contrary to any of the administra*191tive factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Duran-De-Garcia, (B.I.A. Oct. 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.